

 S2840 ENR: Protecting Our Lives by Initiating COPS Expansion Act of 2016
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and
			 sixteenS. 2840IN THE SENATE OF THE UNITED STATESAN ACTTo amend the Omnibus Crime Control and Safe Streets Act of 1968 to authorize COPS grantees to use
 grant funds for active shooter training, and for other purposes.1.Short titleThis Act may be cited as the Protecting Our Lives by Initiating COPS Expansion Act of 2016 or the POLICE Act of 2016.2.Additional authorized use of COPS fundsSection 1701(b) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd(b)) is amended—(1)in paragraph (16), by striking and at the end;(2)by redesignating paragraph (17) as paragraph (18);(3)by inserting after paragraph (16) the following:(17)to participate in nationally recognized active shooter training programs that offer scenario-based, integrated response courses designed to counter active shooter threats or acts of terrorism against individuals or facilities; and; and(4)in paragraph (18), as redesignated, by striking (16) and inserting (17).Speaker of the House of RepresentativesVice President of the United States and President of the Senate